EXHIBIT 10.2


REDEMPTION AGREEMENT


This Redemption Agreement (this “Agreement”), dated as of August 8, 2007, is
entered into by and among Surge Global Energy, Inc., a Delaware corporation
(“Company”), and Gemini Master Fund, Ltd. (“Investor”).


R E C I T A L S:


   WHEREAS, the Investor purchased 2,000,000 shares (the “Shares”) of common
stock, par value $0.001 per share (“Common Stock”), of the Company pursuant to
that certain Securities Purchase Agreement (as amended, the “Purchase
Agreement”) and that certain Registration Rights Agreement (as amended, the
“Registration Rights Agreement”), each dated as of November 28, 2006;


WHEREAS, in consideration for the surrender of the Shares, an additional
$250,000 cash investment, and a temporary waiver of breaches under the
Registration Rights Agreement, on or about April 19, 2007 the Company issued to
the Investor a Convertible Note Due May 1, 2008 in the original principal amount
of $1,150,000 (the “Note”) pursuant to that certain Exchange, Purchase and
Amendment Agreement dated on or about April 19, 2007 (“Amendment”); initially
capitalized terms used in this Agreement and not otherwise defined shall have
the respective meanings ascribed thereto in the Note;


WHEREAS, pursuant to Section 5 of the Note, the Investor has delivered a
Mandatory Redemption Notice to the Company following an Event of Default under
the Note; and


WHEREAS, the Company has requested that the Mandatory Redemption Date be
postponed until November 1, 2007 in contemplation of a potential revocation of
the Mandatory Redemption Notice by the Investor, and the Investor wishes to
accommodate such request, on the terms and conditions contained herein;


A G R E E M E N T:


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Postponement of Redemption Date. The Mandatory Redemption Date shall be
postponed until November 1, 2007 (as may be extended as provided herein, the
“Revised Mandatory Redemption Date”). The Company and the Investor acknowledge
and agree that the Mandatory Redemption Price is $1,380,000. The Company
acknowledges and agrees that (a) the Investor may revoke the Mandatory
Redemption Notice in its sole and absolute discretion (in which case the Company
shall not redeem the Note), (b) the Mandatory Redemption Notice is currently and
shall remain valid and in full force and effect unless and until revoked by the
Investor, and (c) an Event of Default has occurred and is continuing and, unless
the Mandatory Redemption Notice is revoked by the Investor prior to the
Investor’s actual receipt of the Mandatory Redemption Price on or after the
Revised Mandatory Redemption Date, the Company shall redeem the Note for the
Mandatory Redemption Price on the Revised Mandatory Redemption Date
notwithstanding any curing or discontinuance of the Event of Default. On or
prior to November 1, 2007, the Investor may extend the Revised Mandatory
Redemption Date until December 31, 2007. On or about October 25, 2007, the
Investor shall deliver to the Company (which may be by fax or a digital image
file (e.g. PDF) to the address set forth in Section 6 below) a written notice
(“Direction Notice”) in the form of Exhibit A hereto electing to either (i)
redeem the Note for the Mandatory Redemption Price on the Revised Mandatory
Redemption Date, (ii) revoke the Mandatory Redemption Notice, or (iii) extend
the Revised Mandatory Redemption Date until December 31, 2007. If the Investor
elects clauses (i) or (ii) above, the Investor shall also deliver such Direction
Notice to the Escrow Agent (as defined below). If the Investor elects to extend
the Revised Mandatory Redemption Date, then the Company shall redeem the Note
for the Mandatory Redemption Price on December 31, 2007 unless prior to such
date the Investor submits another Direction Notice electing to revoke the
Mandatory Redemption Notice. If the Mandatory Redemption Price is not paid in
full to the Investor within two (2) business days following the Revised
Mandatory Redemption Date on which the Mandatory Redemption is intended to
occur, any unpaid portion of the Mandatory Redemption Price shall increase at
the Default Interest Rate. The Company shall remain liable for payment of the
Mandatory Redemption Price in full to the extent the funds delivered to the
Investor from the Escrow Agent are less than the Mandatory Redemption Price for
any reason.


--------------------------------------------------------------------------------



2. Registration. Notwithstanding the delivery and effectiveness of the Mandatory
Redemption Notice, the Company shall register the resale of the Conversion
Shares in accordance with the terms of the Registration Rights Agreement.
 
3. Escrow. Contemporaneously with the execution hereof, the Company and the
Investor hereby agree to enter into an escrow agreement (“Escrow Agreement”)
with Torrey Pines Bank, a California banking association, as escrow agent
(“Escrow Agent”), in the form of Exhibit I attached hereto. Immediately upon
execution of this Agreement and such Escrow Agreement, the Company shall deposit
with Escrow Agent an amount equal to One Million Three Hundred Eighty Thousand
Dollars ($1,380,000) in immediately available funds to be held in escrow
pursuant to the terms of the Escrow Agreement. This Agreement shall not become
effective until the Escrow Agent receives such funds.
 
4. Notices. All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be deemed to have been given
when hand delivered, when received if sent by facsimile or email or by same day
or overnight recognized commercial courier service or three business days after
being mailed in any general or branch office of the United States Postal
Service, enclosed in a registered or certified postpaid envelope, addressed to
the address of the parties stated below or to such changed address as such party
may have fixed by notice:
 
If to the Company:


Surge Global Energy, Inc.:
12220 El Camino Real, Ste. 410
San Diego, California 92130
Attn: Bill Greene
Facsimile: (858) 704-5011
Email: Bill@SurgeGlobalEnergy.com
 
With a copy to (if applicable) (other than Direction Notice):
Luce, Forward, Hamilton & Scripps, LLP
11988 El Camino Real Ste. 200
San Diego, California 92130
Attn: Dennis J. Doucette
Facsimile: (858) 523-4305


If to the Investor:


Gemini Master Fund, Ltd.
c/o Gemini Strategies, LLC
12220 El Camino Real, Suite 400
San Diego, CA 92130-2091
Attn: Steven Winters
Fax:  (858) 509-8808


With a copy to:
Peter J. Weisman, P.C.
52 Vanderbilt Avenue, 17th Floor
New York, NY 10017  
Fax: (212) 317-8855
Email: pweisman@pweisman.com


2

--------------------------------------------------------------------------------



5. Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or PDF shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or PDF shall be deemed to be their original signatures
for any purposes whatsoever.
 
6. Section Headings, Construction. The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.
 
7. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law: (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
8. Entire Agreement and Modification. This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Company and the Investor.
 
9. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York. The
Company irrevocably submits to the non-exclusive jurisdiction of any State or
Federal Court sitting in San Diego, California, over any suit, action, or
proceeding arising out of or relating to this Note. The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that suit, action, or
proceeding has been brought in an inconvenient forum. The Company agrees that
the service of process upon it mailed by certified or registered mail (and
service so made shall be deemed complete three days after the same has been
posted as aforesaid) or by personal service shall be deemed in every respect
effective service of process upon it in any such suit or proceeding. Nothing
herein shall affect any party’s right to serve process in any other manner
permitted by law. The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner. THE
COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT.

3

--------------------------------------------------------------------------------



10. Miscellaneous.
 
(a) Full Force and Effect. Except as otherwise expressly provided herein, each
of the Purchase Agreement, the Registration Rights Agreement, the Amendment, the
Note, the Warrants and the other agreements and transactions contemplated
thereby (“Transaction Documents”) shall remain in full force and effect. Except
for any waivers and modifications contained herein, if any, this Agreement shall
not in any way waive or prejudice any of the rights or obligations of the
Investor or the Company under the Transaction Documents, under any law, in
equity or otherwise, and such waivers and modifications shall not constitute a
waiver or modification of any other provision of the Transaction Documents nor a
waiver or modification of any subsequent default or breach of any obligation of
the Company or of any subsequent right of the Investor.
 
(b) Authority. Each party hereto hereby represents and warrants to the other
party that the execution and delivery by such party of this Agreement, and the
performance by such party of its obligations hereunder, have been duly and
validly authorized by such party, with no other action on the part of such party
being necessary. This Agreement has been duly and validly executed and delivered
by such party and constitutes a legal, valid and binding obligation of such
party enforceable against such party in accordance with its terms.
 
(c) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(d) Assignment; Successors. The Investor may assign this Agreement or its
respective rights or obligations hereunder in connection with any transfer of
the Note. This Agreement shall be binding upon each party’s respective
successors.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 


COMPANY:


SURGE GLOBAL ENERGY, INC.




By: /s/ William Greene
Name: William Greene
Title: CFO




INVESTOR:


GEMINI MASTER FUND, LTD.
By:  GEMINI STRATEGIES, LLC, as investment manager




By:          /s/ Peter Weisman
Name: Peter Weisman
Title: Managing Director
 
5

--------------------------------------------------------------------------------




Exhibit A
DIRECTION NOTICE


Date: ____________________


Surge Global Energy, Inc.
12220 El Camino Real, Ste. 410
San Diego, California 92130
Attn: Bill Greene
Facsimile: (858) 704-5011
Email: Bill@SurgeGlobalEnergy.com
 
Torrey Pines Bank
12220 El Camino Real, Ste. 120
San Diego, California 92130
Attn: Teofla Rich, SVP
Facsimile: 858-755-2134
Email: TRich@TorreyPinesBank.com


Reference is made to (1) that certain Redemption Agreement (“Redemption
Agreement”) dated as of August 8, 2007 between Surge Global Energy, Inc.
(“Company”) and Gemini Master Fund, Ltd. (“Investor”), and (2) that certain
Escrow Agreement (“Escrow Agreement”) dated as of August 8, 2007 among the
Company, the Investor and Torrey Pines Bank, as escrow agent (“Escrow Agent”).
Initially capitalized terms used in this Direction Notice but not defined herein
shall have the meanings ascribed to them in the Escrow Agreement.
 
Pursuant to the Escrow Agreement, Gemini Master Fund, Ltd. elects to:


1.     Redeem the Note for the Mandatory Redemption Price and hereby directs the
Escrow Agent to distribute the Mandatory Redemption Price to the Investor by
wire transfer to the following account on:
—   November 1, 2007
—   December 31, 2007


Chase Manhattan Bank, N.Y.
ABA# 021-000-021
F/A/O  Goldman Sachs & Co., N.Y.
A/C#  930-1-011483
F/F/C  Gemini Master Fund, Ltd.
FFC#  002-36198


2.    Revoke the Mandatory Redemption Notice and hereby directs the Escrow Agent
to distribute the Mandatory Redemption Price to the Company by transfer to the
Company’s bank account held at the Escrow Agent (A/C # 0339002522).


3.    Extend the Revised Mandatory Redemption Date (as defined in the Redemption
Agreement) until December 31, 2007.1 


GEMINI MASTER FUND, LTD.
By:  GEMINI STRATEGIES, LLC, as investment manager


By: _______________________________
Steven Winters, President



--------------------------------------------------------------------------------

1  If this election is made, this Direction Notice will only be delivered to the
Company until another election is made.